DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/17/2021 has been entered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 10/26/2021. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
William McClellan (Reg. #: 29,409) on 2/1/2022.

Amendment as follows:
7. (Currently amended) The light detecting device according to claim 1, wherein the pulse generation circuit outputs the pulse signal , wherein the pulse signal is output with a predetermined width.

Allowable Subject Matter
Claims 1-2, 5 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
“an avalanche photodiode having a cathode and an anode, the anode of the avalanche photodiode being coupled to a first power source; a current source having a first terminal and a second terminal, the first terminal of the current source being coupled to a second power source, the current source being a passive current source; an output circuit coupled to the cathode of the avalanche photodiode and configured to output a pixel signal; a pulse generation circuit configured to output a pulse signal in synchronism with the pixel signal; a transistor having a gate directly connected to the pulse generation circuit, a drain directly connected to the cathode of the avalanche photodiode and a source directly connected to a reference voltage; and a switch 

Claims 2, 5, 7-11 and 13 depend on, and further limit, independent claim 1. Therefore, claims 2, 5, 7-11 and 13 are considered allowable for the same reasons.
Claim 12 is allowable for the same reasons as claim 1.
Claim 14 depends on, and further limit, independent claim 12. Therefore, claim 14 is considered allowable for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WESLEY J CHIU/Examiner, Art Unit 2698                       
                                                                                                                                                                                 
/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698